UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6876



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GERALD FELTON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:93-cr-00123-F)


Submitted:   December 3, 2007          Decided:     December 21, 2007


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gerald Felton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Gerald Felton appeals the district court’s order denying

his motion under 18 U.S.C.A. § 3582(c)(2) (West 2005) to reduce his

sentence based on Amendment 505 of the United States Sentencing

Guidelines.   We have reviewed the record and find no reversible

error.   Our review discloses that a prior motion by Felton to

reduce sentence based on Amendment 505 was unsuccessful. Moreover,

Felton’s claim to reduce his sentence in light of United States v.

Booker, 543 U.S. 220 (2005), is without merit.   See United States

v. Rodriguez-Pena, 470 F.3d 431, 433 (1st Cir. 2006).    Finally, we

find that Lopez v. Gonzales, 127 S. Ct. 625 (2006), cited by

Felton, does not support modification of his sentence.

          We accordingly affirm the district court’s order.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -